NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 31, 2010
                                   Decided April 30, 2010

                                            Before

                             MICHAEL S. KANNE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 09‐3325

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Indiana,
                                                     South Bend Division.
       v.
                                                     No. 3:09‐CR‐00077‐RLM‐1
FRANCISCO PEREZ‐SOLIS,
    Defendant‐Appellant.                             Robert L. Miller, Jr., 
                                                     Judge.

                                          O R D E R

       Francisco Perez‐Solis pleaded guilty to using a telephone to facilitate a drug offense, 
21 U.S.C. § 843(b), after he served as a Spanish‐English translator during two calls between
his roommate and a prospective buyer in which they arranged for the sale of eight
kilograms of cocaine. The district court sentenced him to the statutory maximum of 48
months’ imprisonment. Id. § 843(d)(1). He appeals, but counsel moves to withdraw because
he cannot identify any nonfrivolous arguments to pursue. See Anders v. California, 386 U.S.
738 (1967). Perez‐Solis did not respond to counsel’s submission. See CIR. R. 51(b).
Considering only the issue presented in counsel’s facially adequate brief, see United States v.
Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002), we grant the motion to withdraw and dismiss the
appeal.
No. 09‐3325                                                                                Page 2


       The sole issue identified by counsel is whether Perez‐Solis could challenge the
reasonableness of his prison sentence, and we agree that any such challenge would be
frivolous. The district court properly determined that Perez‐Solis’s guidelines range of 97 to
121 months’ imprisonment exceeded the 48‐month statutory maximum, and therefore that
maximum became the guidelines sentence, see 5 U.S.S.G. § 5G1.1(a). Because Perez‐Solis’s
sentence was within the properly calculated guidelines range, we would presume it to be
reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Sawyer, 558 F.3d
705, 714‐15 (7th Cir. 2009). Furthermore, the district court properly applied the factors
enumerated in 18 U.S.C. § 3553(a). The court acknowledged Perez‐Solis’s role as a
translator, but highlighted the circumstances of the offense, which included a substantial
quantity of drugs and Perez‐Solis’s instrumental participation in the sales. The court also
considered Perez‐Solis’s personal characteristics, noting his prior marijuana use and
substantial alcohol consumption while on supervised release, as well as his unlawful
presence in the United States.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.